56 F.3d 80NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Joseph S. MARESCA, Plaintiff-Appellant,v.COMMISSIONER OF PATENTS AND TRADEMARKS, Defendant-Appellee.
No. 95-1146.
United States Court of Appeals, Federal Circuit.
May 8, 1995.Rehearing Denied June 12, 1995.

Before ARCHER, Chief Judge, RICH, and LOURIE, Circuit Judges.
DECISION
LOURIE, Circuit Judge.


1
Joseph S. Maresca appeals from a decision of the United States District Court for the District of Columbia.  The court upheld on summary judgment the decision of the Commissioner of Patents and Trademarks ("Commissioner") denying Maresca admission to take the examination for registration to practice before the U.S. Patent and Trademark Office ("PTO").  Because the district court properly granted summary judgment for the Commissioner, we affirm.

DISCUSSION

2
On October 28, 1991, Maresca filed with the PTO a request for admission to take the April 1992 patent practitioner's examination.  The Commissioner denied his request on the ground that he lacks the qualifications necessary to take the exam as set by applicable PTO guidelines.  Maresca possesses a bachelor's degree in business administration.  The Commissioner determined that Maresca does not meet the PTO's "Category A" qualification criterion because he lacks a bachelor's degree or its equivalent in engineering, biological science, or physical science.  The Commissioner further determined that Maresca does not meet the PTO's "Category B" criteria because he has earned only three of the required forty semester hours in chemistry, physics, biological science, or engineering, and he has not taken a minimum of eight semester hours in chemistry with a lab or physics with a lab.


3
Maresca filed a civil action pursuant to 35 U.S.C. Sec. 32 in the United States District Court for the District of Columbia, challenging the Commissioner's decision.  The court, after reviewing the administrative record, granted the Commissioner's motion for summary judgment and denied Maresca's cross-motion for summary judgment.  The court held that the Commissioner did not abuse his discretion in denying Maresca's request to take the patent practitioner's exam and that the Commissioner had considered the relevant evidence of record, drawn plausible inferences, and articulated a rational basis for his decision.  The court further held that the Commissioner's decision was fair and reasonable and not arbitrary or capricious.  Maresca now appeals.


4
We have carefully reviewed the record and the district court's decision, as well as Maresca's arguments, which we need not repeat here.  We find no error in the court's grant of summary judgment for the Commissioner.  On the contrary, we are fully persuaded that the court thoroughly considered the record before it and properly granted summary judgment.  The district court's decision is affirmed.